Citation Nr: 1750271	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-26 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for a cervical spine disability, to include as secondary to the Veteran's service-connected lumbar spine disability.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1973 to February 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in February 2016, at which time the Board reopened the previously denied service connection claim for a cervical spine disability and remanded it further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.  


FINDING OF FACT

Arthritis of the cervical spine was not shown in service or for many years thereafter, and the most probative evidence indicates that a current cervical spine disability is not related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a disability which is proximately     due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran seeks service connection for a cervical disability, which he asserts had its onset during service, or alternatively, was caused or aggravated by his service-connected lumbar spine disability.  During the November 2015 Board hearing, the Veteran testified that he injured his neck during service while working at a rock quarry in October 1973.  He stated that he was attempting to throw a boulder into a truck when he slipped and landed on his back with a 55- to 60-pound boulder on his chest, causing his neck to snap.  
 
Upon review of the record, the Board finds that the probative evidence of record does not demonstrate that a current cervical spine disability is related to service.  To the extent that the Veteran claims to have experienced ongoing neck pain since service, the Board finds that such assertions are not consistent with the evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  Service treatment records show that the Veteran complained of low back pain and was diagnosed with a lumbar strain on several occasions during service.  However, there was no mention of neck pain or a cervical spine disability.  An October 1973 service treatment record indicates that the Veteran did a considerable amount of lifting in June of that year and reported pain in the lumbar area ever since.  The impression was chronic lumbar strain, and the Veteran was placed on physical profile for seven days. A December 1975 report of medical examination indicates that the Veteran's spine and neck were normal, and a January 1976 statement of medical condition indicates that the Veteran reported no change in his medical condition since his examination.  It is unlikely that the Veteran would have failed to mention neck pain while being seen for low back pain if he had, in fact, been experiencing neck pain.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

In September 1980, the Veteran filed a service connection claim for a back disability.  An October 1980 VA outpatient treatment record shows that the Veteran reported pain in the back and lower left side of the chest, which began after an injury that occurred about seven-and-a-half years earlier.  The assessment was pain in the left chest and lumbosacral spine.  Again, there was no mention of neck pain. See AZ, 731 F.3d at 1315.  Thereafter, the record shows no complaints of or treatment for neck pain until November 1999.  The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements the Veteran made to VA for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran     is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)   (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  

The Veteran underwent VA examinations in April 2011 and January 2017.  The April 2011 VA examiner indicated that the Veteran had diagnoses of cervical stenosis with degenerative joint and disc disease and moderate bilateral cervical radiculopathy and opined that a current cervical spine disability was less likely   than not incurred in or caused by service.  Additionally, both examiners opined    that the Veteran's current cervical spine disability was less likely than not caused   or aggravated by his service-connected lumbar spine disability. The Board finds the opinions of the VA examiners to be highly probative and persuasive, as they are based on a review of the evidence of record, including the Veteran's statements regarding the mechanism of injury, and are supported with reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The April 2011 VA examiner explained that the only service treatment record referencing the cervical spine was one noting forward head and kyphotic positioning two to three months after the initial injury at the rock quarry; however, the record showed no complaints of or treatment for cervical pain during service or for nearly 27 years after the alleged in-service injury.  The examiner indicated that if the Veteran's reported injury occurred to such a degree that it resulted in the Veteran's current condition, it would have been symptomatic at the time of the injury. With respect to secondary service connection, the January 2017 VA examiner explained that there are no mechanisms by which lumbar disc disease causes or aggravates a cervical spine disability beyond its natural progression.    

The Board has also reviewed and considered an October 2007 opinion from a private chiropractic treatment provider, which states that "[r]ange of motion radiographs objectively demonstrate remarkable injuries that date back from an exact event while in the U.S. Army, on Oct. 16, 1973, from which [the Veteran]   has complained of low back, neck and upper extremity pain and weakness for all    of the years since that date of injury." The treatment provider noted that the impact of the Veteran's head on the stone ground surface during the fall and resulting whiplash likely would have damaged the Veteran's neck.  He further indicated that "the pain complaints are without surcease from the event through now, with initial complaints at sick bay, the light duty prescribed by the medical officers at the injury time, and through the years many complaints to the VA," including complaints of weakness in the upper extremities.  However, the Board assigns little probative value to this opinion because it based on the Veteran's assertions of continued neck pain since service, which the Board has already found lacks credibility.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  

Although the Veteran believes that a current cervical spine disability is related service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of spinal disabilities are matters not capable of lay observation and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any related to his subsequently diagnosed cervical spine disability is also a matter that requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the opinion of the Veteran regarding the etiology of a current cervical spine disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a cervical spine disability is denied.


ORDER

Service connection for a cervical spine disability is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


